Exhibit 10.10

FORM OF

FIRST AMENDMENT TO SUBSIDIARY GUARANTEE

 

This First Amendment to Subsidiary Guarantee (this “Amendment”) dated as of
______________, 2015, made by each of the signatories hereto (together with any
other entity that may become a party hereto as provided herein, the
“Guarantors”), in favor of the Purchaser (together with its permitted assigns,
the “Purchaser”) signatory to that certain Securities Purchase Agreement, dated
as of June 9, 2015, as amended, between Xenetic Biosciences, Inc., a Nevada
corporation (the “Company”) and the Purchaser (the “Securities Purchase
Agreement”) pursuant to which the Purchaser purchased from the Company a $3
million Ten Percent (10%) Senior Secured Collateralized Convertible Promissory
Note (as amended, the “Original Note” or “Note”).

 

WHEREAS, the Guarantors are parties to that certain Subsidiary Guarantee, dated
as of July 1, 2015 (as the same is being amended by this Amendment, and as may
be further amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Subsidiary Guarantee”), pursuant to which the
Guarantors guaranteed certain obligations of the Company including all
obligations of the Company under the Original Note.

 

WHEREAS, the Company and AS Kevelt, a subsidiary of the Purchaser, have entered
into that certain Asset Purchase Agreement, dated as of November [__], 2015 (the
“Asset Purchase Agreement”), pursuant to which the Company will purchase certain
assets of AS Kevelt and, as part of the transactions contemplated thereby, the
Purchaser will purchase from the Company additional Ten Percent (10%) Senior
Secured Collateralized Convertible Promissory Notes (the “New Notes”).

 

WHEREAS, the parties have amended certain provisions of the Securities Purchase
Agreement (the “SPA Amendment”), to reflect the purchase of the New Notes and
desire to amend certain provisions of the Subsidiary Guarantee to provide that
the Guarantors shall guarantee the obligations of the Company under the New
Notes as well as all other obligations of the Company originally guaranteed by
the Subsidiary Guarantee.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Guarantors agree as follows:

 

ARTICLE I. 

Amendments and Reaffirmation

 

1.1          Amendments.

 

(a)          The introductory clause of Section 1 of the Subsidiary Guarantee is
hereby deleted in its entirety and replaced with the following:

 

Capitalized terms used and not otherwise defined herein that are defined in the
Securities Purchase Agreement, as amended by the SPA Amendment, shall have the
meanings given such terms in the Securities Purchase Agreement as such terms may
be amended by the SPA Amendment.

 



1

 

 

(b)          The definition of “Obligations” set forth Section 1 of the
Subsidiary Guarantee is hereby deleted in its entirety and replaced with the
following:

 

“Obligations” means, in addition to all other costs and expenses of collection
incurred by the Purchaser in enforcing any of such Obligations and/or this
Guarantee, all of the liabilities and obligations (primary, secondary, direct,
contingent, sole, joint or several) due or to become due, or that are now or may
be hereafter contracted or acquired, or owing to, of the Company or any
Guarantor to the Purchaser, including, without limitation, all obligations under
this Guarantee, the Note, the New Notes, the Security Agreement and any other
instruments, agreements or other documents executed and/or delivered in
connection herewith or therewith, in each case, whether now or hereafter
existing, voluntary or involuntary, direct or indirect, absolute or contingent,
liquidated or unliquidated, whether or not jointly owed with others, and whether
or not from time to time decreased or extinguished and later increased, created
or incurred, and all or any portion of such obligations or liabilities that are
paid, to the extent all or any part of such payment is avoided or recovered
directly or indirectly from the Purchaser as a preference, fraudulent transfer
or otherwise as such obligations may be amended, supplemented, converted,
extended or modified from time to time. Without limiting the generality of the
foregoing, the term “Obligations” shall include, without limitation: (i)
principal of, and interest on the Note and the New Notes and the loans extended
pursuant thereto; (ii) any and all other fees, indemnities, costs, obligations
and liabilities of the Company or any Guarantor from time to time under or in
connection with this Guarantee, the Note, the New Notes, the Security Agreement
and any other instruments, agreements or other documents executed and/or
delivered in connection herewith or therewith; and (iii) all amounts (including
but not limited to post-petition interest) in respect of the foregoing that
would be payable but for the fact that the obligations to pay such amounts are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Company or any Guarantor.

 

1.2          Reaffirmation.

 

(a)          This Amendment has been duly executed and delivered for the benefit
of or on behalf of each of the Guarantors and the Purchaser and constitutes, in
all material respects, a legal, valid and binding obligation of each of the
Guarantors, enforceable against such party in accordance with its terms except
as the enforceability hereof may be limited by bankruptcy, insolvency,
reorganization, moratorium and other laws affecting creditors’ rights and
remedies in general.

 

(b)          After giving effect to this Amendment, the representations and
warranties contained in the Subsidiary Guaranty and the other Transaction
Documents are true and correct in all material respects. Except as set forth
expressly herein, all terms of the Subsidiary Guarantee, as amended hereby, and
the other Transaction Documents shall be and remain in full force and effect and
shall constitute the legal, valid, binding and enforceable obligations of the
Guarantors.

 

(Signature Pages Follow)

 



2

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on the day and year first above written.

 

XENETIC BIOSCIENCES, INC.

 

By:__________________________________________

      Name: M. Scott Maguire

      Title:

 

Xenetic Biosciences (UK) Limited

 

By:__________________________________________

      Name: M. Scott Maguire

      Title:

 

Lipoxen Technologies Limited

 

By:__________________________________________

      Name: M. Scott Maguire

      Title:

 

Xenetic Bioscience, Incorporated

 

By:__________________________________________

      Name: M. Scott Maguire

      Title:

 

SymbioTec GmbH

 

By:__________________________________________

      Name: M. Scott Maguire

      Title:

 

 

3



